Wheeler, J.
In the case of Graves et al. v. The People, (11 Ill. R. 542) cited by counsel for the plaintiffs in error, it was held that a recognizance for the appearance of a person by the name of William H. Graves, is not forfeited by an indictment against Harrison Graves, and his non-appearance ; that if the facts of the case warranted it, there should have been an averment in the scire facias, that Harrison Graves was the person who entered into the recognizance by the name of William H. Graves. The present does not differ materially *143from that case. The plaintiff in error, Lowe, was indicted by the name of Francis Lowe. The recognizance was entered into by B. F. Lowe; and forfeiture taken thereon against Francis Lowe and his sureties, without any averment that he was the same person who entered into the recognizance by the the name of B. F. Lowe. This, we think, was error, for which the judgment must be reversed as to the parties entitled to be heard upon this writ of error. But upon the authority of Edwards v. The Republic, (Dallum, 536,) the plaintiff in error, Francis Lowe, who is the party indicted, is not entitled to prosecnte this writ of error by attorney. As to him, therefore, the writ of error must be dismissed. The judgment is reversed as to the other defendants.
Ordered accordingly.